  

Case 1:19-cr-00185-RDB Document 25 Filed 08/05/19 Page 1 of 12
_U.S. Department of Justice

Pee

wu Set Filey United States Attorney

 

= - = "om » SRB sori of Maryland
éD
ZaT9 AUG 4
Jeffrey J. Izant UG 5 PH 12: 2° ‘auth Charles Street DIRECT: 410-209-4982
Assistant United States Attorney pres fe 400 MAIN; 410-209-4800
Jeffrey.isant @usdoj.gov : ‘Or Pires Baltimore, MD 21201-3119 FAX: 410-962-0716
f "aay . = .

BY.
OO duly 23, 2019

Ryan Burke, Esq.

Law Offices of Ryan Burke

812 North Calvert Street, Suite One
Baltimore, Maryland 21202
ryan@ryanburkelaw.com

BY ELECTRONIC AND U.S. MAIL

Re: United States v. Kevia Charisse Price, Criminal No. RDB-19-0185-2

 

Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (the
“Agreement”) that has been offered to your client, Kevia Charisse Price (hereinafter the
“Defendant”), by the United States Attorney’s Office for the District of Maryland (the “Office”).
If the Defendant accepts this offer, please have the Defendant execute it in the spaces provided
below. If this offer has not been accepted by Wednesday, August 7, 2019, it will be deemed
withdrawn. The terms of the Agreement are as follows:

Offense(s) of Conviction
1. The Defendant agrees to plead guilty to Count One of the Indictment charging the
Defendant with conspiracy to distribute and to possess with intent to distribute controlled
substances, in violation of 21 U.S.C. § 846. The Defendant admits that the Defendant is, in fact,
guilty of the offense(s), and will so advise the Court.
Elements of the Offense(s)

2. The elements of the offense(s) to which the Defendant has agreed to plead guilty,
and which this Office would prove if the case went to trial, are as follows.

Count One: Conspiracy to Distribute and to Possess with Intent to Distribute CDS

a. That during the period of time alleged in the Indictment, in the District of
Maryland —

Rev. August 2018
‘Case 1:19-cr-00185-RDB Document 25 Filed 08/05/19 Page 2 of 12

1. Two or more people agreed to violate the Controlled Substances
Act;

il. The Defendant knew the unlawful purpose of the agreement;

ili. The Defendant joined the agreement willfully, that is, with the intent
to further its unlawful purpose; and

iv, It was reasonably foreseeable to the Defendant that the agreement
involved 500 grams or more of a mixture and substance containing a detectable amount of cocaine,
a Schedule II controiled substance.

 

 

 

 

 

 

 

 

 

 

 

Penalties
3. The penalties provided by statute for each offense to which the Defendant is
pleading guilty are as follows:
Min. Max. Supervised Max. Special
Count Statute Prison Prison Release Fine Assessment
One 21 U.S.C. 5 years | 40 years |Min: 4 years | $5 million 18 U.S.C.
§ 846 Max: 5 years § 3013(a): $100
a, Prison: If the Court orders a term of imprisonment, the Bureau of Prisons

has sole discretion to designate the institution at which it will be served.

b. Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Jf a fine or restitution is imposed; it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

€. Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (i} the full amount of the fine or restitution is
nonetheless due and owing immediately; (ii) the schedule of payments is merely a minimum

Rev. August 2018
2
“Case 1:19-cr-00185-RDB Document 25 Filed 08/05/19 Page 3 of 12

schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (ii1) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Waiver of Rights

4. The Defendant understands that, by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

a. If the Defendant had pleaded not guilty and persisted in that plea, the
Defendant would have had the right to a speedy jury trial with the close assistance of competent
counsel. That trial could be conducted by a judge, without a jury, if the Defendant, this Office,
and the Court all agreed. .

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

c. If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government’s witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

d. The Defendant would have the right to testify in the Defendant’s own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

€. If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed that would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court’s decisions. ,

Rev. August 2018
‘Case 1:19-cr-00185-RDB Document 25 Filed 08/05/19 Page 4 of 12

f. By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” provisions
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced case, and the Court will find the Defendant

puilty.

h. By pleading guilty, the Defendant also will be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that, if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. §§ 3551-3742 (excepting 18 U.S.C. §§ 3553(b)(1) and 3742(e)) and 28
U.S.C. §§ 991-98. The Defendant further understands that the Court will impose a sentence
pursuant to the Sentencing Reform Act, as excised, and must take into account the advisory
puidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulation

6. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

Count One: Conspiracy to Distribute and to Possess with Intent to Distribute CDS
a. This Office and the Defendant further agree that, pursuant to United States

Sentencing Guidelines (“U.S.8.G.”) §2D1.1(c)(8), the applicable base offense level for Count One
is 24 because the Defendant’s offense involved between 500 grams and 2 kilograms of cocaine.

Rev. August 2018
Case 1:19-cr-00185-RDB Document 25 Filed 08/05/19 Page 5 of 12

Acceptance of Responsibility

b. This Office does not oppose a 2-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.S.G. §3EI.1(a), based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office agrees to make a motion pursuant to U.S.8.G. §3E1.1(b) for an additional 1-
level decrease, in recognition of the Defendant’s timely notification of the Defendant’s intention
to enter a plea of guilty. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. §3E1.1(a) and may decline to make a motion pursuant to U.S.8.G. §3E1.1(b), if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offenses; (iii) gives conflicting statements about the Defendant’s involvement
in the offenses; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v} obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (vili) violates this Agreement in any way.

7. This Office and the Defendant further stipulate and agree that the Defendant’s
criminal history category is V.

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Rule 11(c)()(C) Plea

9. This Office and the Defendant stipulate and agree pursuant to Federal Rule of
Criminal Procedure 11(c)(1)(C) that a sentence of 60 months (i.e., 5 years) imprisonment in the
custody of the Bureau of Prisons is the appropriate disposition of this case, taking into
consideration the nature and circumstances of the offense, the Defendant’s criminal history, and
all of the other factors set forth in 18 U.S.C. § 3553(a). This Agreement does not affect the Court’s
discretion to impose any lawful term of supervised release or fine or to set any lawful conditions
of supervised release. In the event that the Court rejects this Agreement, except under the
circumstances noted below, either party may elect to declare the Agreement null and void. Should
the Defendant so elect, the Defendant will be afforded the opportunity to withdraw her plea
pursuant to the provisions of Federal Rule of Criminal Procedure 11(c)(5). The parties agree that,
if the Court finds that the Defendant engaged in obstructive or unlawful behavior and/or failed to
acknowledge personal responsibility as set forth herein, neither the Court nor this Office will be
bound by the specific sentence contained in this Agreement, and the Defendant will not be able to
withdraw her plea.

Obligations of the Parties

10. At the time of sentencing, this Office and the Defendant reserve the right to

advocate for a reasonable period of supervised release, and/or fine considering any appropriate
factors under 18 U.S.C. § 3553(a). This Office and the Defendant reserve the right to bring to the
Court’s attention all information with respect to the Defendant’s background, character, and

Rev. August 2018
5
“Case 1:19-cr-00185-RDB Document 25 Filed 08/05/19 Page 6 of 12

conduct that this Office or the Defendant deem relevant to sentencing, including the conduct that
is the subject of any counts of the Indictment. At the time of sentencing, this Office will move to
dismiss any open count against the Defendant.

Forfeiture

11. The Defendant understands and agrees that, as a result of her guilty plea, she will
not be permitted to own, possess, or use a firearm or ammunition.

12. The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property derived

from, or otherwise involved in, the offense.

a. Specifically, but without limitation on the Government’s right to forfeit all
property subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United
States all of the Defendant’s right, title, and interest in the following items that the Defendant
agrees constitute money, property, and/or assets derived from or obtained by the Defendant asa .
result of, or used to facilitate the commission of, the Defendant’s illegal activities:

1. Six hundred dollars in United States currency.

b. The Defendant agrees to consent to the entry of an Orders of Forfeiture for
the property described in the above subparagraph and waives the requirements of Federal Rules of
Criminal Procedure 11(b)(1)(Q), 32.2, and 43(a) regarding notice of the forfeiture in the charging
instrument, advice regarding forfeiture during the change of plea hearing, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment.

c. The Defendant agrees to assist fully in the forfeiture of the above property.
The Defendant agrees to disclose all assets and sources of income, to consent to all requests for
access to information related to assets and income, and to take all steps necessary to pass clear title
to the forfeited assets to the United States, including executing all documents necessary to transfer
such title, assisting in bringing any assets located outside of the United States within the
jurisdiction of the United States, and taking whatever steps are necessary to ensure that assets
subject to forfeiture are made available for forfeiture.

d. The Defendant waives all challenges to any forfeiture carried out in
accordance with this Agreement on any grounds, including any and all constitutional, legal,
equitable, statutory, or administrative grounds brought by any means, including through direct
appeal, habeas corpus petition, or civil complaint. The Defendant will not challenge or seek review
of any civil or administrative forfeiture of any property subject to forfeiture under this Agreement,
and will not assist any third party with any challenge or review or any petition for remission of
forfeiture. .

Rev. August 2018
‘Case 1:19-cr-00185-RDB Document 25 Filed 08/05/19 Page 7 of 12

Defendant’s Conduct Prior to Sentencing and Breach

 

13. Between now and the date of sentencing, the Defendant will not engage in conduct
that constitutes obstruction of justice under U.S.S.G. §3C1.1; will not violate any federal, state, or
local law; will acknowledge guilt to the probation officer and the Court; will be truthful in any
statement to the Court, this Office, law enforcement agents, and probation officers; will cooperate
in the preparation of the presentence report; and will not move to withdraw from the plea of guilty
or from this Agreement.

14. If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (a) this Office will be free from its obligations under this Agreement; (b) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Federal Rule of Criminal Procedure 11(¢)(1)(C);
and (c) in any criminal or civil proceeding, this Office will be free to use against the Defendant all
statements made by the Defendant and any of the information or materials provided by the
Defendant, including statements, information, and materials provided pursuant to this Agreement,
and statements made during proceedings before the Court pursuant to Rule 11. A determination
that this Office is released from its obligations under this Agreement will not permit the Defendant
to withdraw the guilty plea. The Defendant acknowledges that the Defendant may not withdraw
the Defendant’s guilty plea—even if made pursuant to Rule 11(c)(1)(C)—f the Court finds that
the Defendant breached the Agreement. In that event, neither the Court nor the Government will
be bound by the specific sentence or sentencing range agreed and stipulated to herein pursuant to
Rule 11(c)(1)(C).

Waiver of Appeal

15. In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute to which the Defendant is pleading guilty is unconstitutional, or on the ground that
the admitted conduct does not fall within the scope of the statute, to the extent such challenges
legally can be waived.

b. The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal a sentence imposed in accordance with Paragraph 9 of
this Agreement (including any term of imprisonment, fine, term of supervised release, or order of
restitution) for any reason (including the establishment of the advisory sentencing guidelines
range, the determination of the Defendant’s criminal history, the weighing of the sentencing
factors, and any constitutional challenges to the calculation and imposition of any term of
imprisonment, fine, order of forfeiture, order of restitution, and term or condition of supervised
release), except as follows:

Rev. August 2018
‘Case 1:19-cr-00185-RDB Document 25 Filed 08/05/19 Page 8 of 12

i. The Defendant reserves the right to appeal any sentence that exceeds
the statutory maximum; and

il. This Office reserves the right to appeal any sentence below a
statutory minimum.

16. The Defendant waives any and all rights under the Freedom of Information Act
relating to the investigation and prosecution of the above-captioned case and agrees not to file any
request for documents from this Office or any investigating agency.

Consequences of Vacatur, Reversal, or Set-Aside

17. If a conviction entered pursuant to this Agreement is vacated, reversed, or set aside
for any reason, then this Office will be released from its obligations under this Agreement, and
any prosecution that is not time-barred as of the date of the signing of this Agreement (including
any counts this Office has agreed to dismiss) may be commenced or reinstated against the
Defendant, notwithstanding the expiration of the statute of limitations between the signing of this
Agreement and the commencement or reinstatement of such prosecution. The Defendant agrees
to waive all defenses based on the statute of limitations with respect to any prosecution that is not
time-barred on the date this Agreement is signed, and any applicable statute of limitations will be
tolled from the date of this Agreement until 120 days after the vacatur, reversal, or set aside
becomes final. The Defendant waives any defenses based on double jeopardy, pre-indictment
delay, or the Speedy Trial Act.

Court Not a Party

18. The Defendant expressly understands that the Court is not a party to this
Agreement. In the federal system, the sentence is imposed by the Court, and the Court is under no
obligation to accept this Agreement. In the event the Court rejects this Rule 11(c)(1)(C) plea
agreement, pursuant to Rule 11(c)(5)(C), the Defendant will be informed that she may withdraw
her plea. If the Defendant persists in the guilty plea thereafter, the Defendant understands that the
disposition of the case may be less favorable than that contemplated by this Agreement. The
Defendant understands that neither this Office, her attorney, nor the Court can make a binding
prediction or promise that the Court will accept this Agreement. The Defendant agrees that no one
has made such a binding prediction or promise.

Entire Agreement

19, This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties, and approved by the Court.

Rev. August 2018
‘Case 1:19;cr-00185-RDB Document 25 Filed 08/05/19 Page 9 of 12

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Sincerely,

Robert K. Hur
United States Attorney

By: ope (Ab

J Izant
csistan t United States Attorney

I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. I am completely oa with the representation of a attorney.

& 1-14

Date Kevia Loui Da

 

I am the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement, with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one.

B/N IAA

Date

  

Rev. August 2018
Case 1:19-cr-00185-RDB Document 25 Filed 08/05/19 Page 10 of 12

ATTACHMENT A
STATEMENT OF FACTS

The undersigned parties stipulate and agree that, if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass ail of the evidence that would
have been presented had this matter proceeded to trial.

Kevia Charisse Price, a/k/a Kevia Charisse Spivey, a/k/a Kevia Charisse Spivey-Price
(“Price”), was 43 years old, and a resident of Queens, New York, and Hagerstown, Maryland.

On June 24, 2016, Price was convicted in Queens County Criminal Court of third-degree
possession with intent to sell narcotics, in violation of New York Penal Law § 220.16(1). Price
ultimately was sentenced to 2 years’ incarceration, to be followed by 3 years of supervised release.
On March 28, 2018, Price was released on parole and began serving the post-release supervision
term of her sentence.

At some point thereafter, Price began renting an apartment in Hagerstown, and paid for the
rental using a combination of credit card and money order payments, In the fall of 2018, law
enforcement received information indicating that cocaine was being distributed from the apartment
that Price was renting. The information that law enforcement received also indicated that the
cocaine being distributed from Price’s apartment was being acquired in New, York City.

By mid-December 2018, Eric Arnette Smith was living in the Hagerstown apartment with
Price. Smith had previously been convicted in the Circuit Court of Maryland for Frederick County
of possessing with intent to distribute cocaine, received a sentence of 30 years’ imprisonment, and
was released to parole on March 20, 2018.

Just before- December 15, 2018, investigators learned that Smith and Price would be
traveling to New York City. Officers then contacted the management company that leased the
Hagerstown apartment to Price, and obtained the company’s permission to conduct a canine scan
of the interior hallways of Price’s apartment building.

Law enforcement then began conducting surveillance of the apartment building. On
December 16, 2018, after Smith and Price had left the building, law enforcement conducted the
canine scan of the interior hallways. During the scan, the canine positively alerted at the door to
Price’s apartment, suggesting the presence of controlled substances or odors therefrom. Officers
continued physical surveillance of the building until December 18, 2018, when they observed
Smith, Price, and a third individual return to the building in a vehicle that was later identified as a
vehicle rented from Enterprise by one of Smith’s relatives.

The next day, December 19, 2018, law enforcement executed a search warrant at Price’s
apartment. Upon entry, officers located Smith and Price in the master bedroom. Officers searched
the bedroom, including a walk-in closet that contained both men’s and women’s clothing. Inside
the closet, officers located a locked safe that was partially enclosed by a white garbage bag. Once
officers located the keys to the safe on top of a nightstand in the master bedroom, they opened the

1
Case 1:19-cr-00185-RDB Document 25 Filed 08/05/19 Page 11 of 12

safe and found 6 folded $100 bills—amounting to $600 in U.S. currency lying on top of a number
of plastic bags. Directly underneath the currency, officers found 2 clear plastic bags containing a
tan crystalline substance that appeared to be cocaine. The clear bags were lying on top of a black
plastic bag, which officers searched and found 4 additional plastic bags, each of which contained
a large amount of a white powdery substance that also appeared to be cocaine.

The substances recovered from each of the plastic bags were field tested, and the field test
results indicated the presence of controlled dangerous substances. The substances were later
analyzed by the Maryland State Police Forensic Sciences Division, which confirmed that the 6
plastic bags recovered by law enforcement contained a cumulative total of approximately 800
grams of cocaine. The Defendant stipulates and agrees that this amount of cocaine was intended
for distribution, rather than personal use.

Elsewhere in the closet, officers located a Western Union transaction receipt in the name
of Eric Smith. Investigators subsequently obtained additional Western Union records indicating
that Smith had wired hundreds of dollars to Price in multiple prior transactions.

Officers also searched a purse that was lying on top of a dresser in the master bedroom.
Inside the purse, officers located a New York State identification card in the name of Kevia C.
Price, and a receipt issued by Peter Pan Bus Lines reflecting that on December 13, 2018, Price
used cash to purchase a ticket on a 2:00 p.m. bus scheduled to depart that same day from Baltimore,
Maryland, to New York City.

After law enforcement completed the search, Price was Mirandized, waived her rights, and
voluntarily agreed to be interviewed. During her interview, Price admitted that the suspected
controlled substances were cocaine, and that all of the cocaine belonged to her. Price also admitted
that she traveled from Baltimore to New York on December 13, 2018. Price stated, however, that
Smith did not know anything about the cocaine.

Smith and Price were both arrested and charged with various narcotics-related offenses in
Washington County, where they were initially both detained. On December 27, 2018, Price made
a phone call from the facility in which she was detained. During the call, which Price was advised
was being recorded, Price discussed her charges and stated, “I ain’t distribute shit. I ain’t get a
chance to.”

On February 5, 2019, Price was released from Washington County custody, and received
a phone call from Smith, who remained detained. During the call, which both parties were advised
was being recorded, Price asked Smith if he told law enforcement that he had been in New York,
and told him not to admit that he had been in New York.

Rev. August 2018
*

‘Case 1:19-cr-00185-RDB Document 25 Filed 08/05/19 Page 12 of 12

All of the events described above took place in the District of Maryland.

SO STIPULATED:

Jpn / Ne Vem
fig 5 fant TS

sistant United States Attorney

Kia Pie.

- Kevia Charisse Price
Defendant

Yasy

Ryan Bute, EW. ¢
Counsel for Defendant

Rev. August 2018
